      Case 3:18-cv-01543-CAB-MDD Document 34 Filed 10/21/19 PageID.545 Page 1 of 2




        1     Michael L. Kirby, Esq. (SBN 50895)
                   mike@kiroyandkirby law. com
        2     KIRBY & 'KIRBY LLP                 .
              501 West Broadway, Suite 1720
        3     San Diego, California 92101
              Telephone: 619.487.1500
        4     Facsimile: 619.501.5733
        5     Attorney for Defendants
        6
        7
        8                           UNITED STATES DISTRICT COURT
        9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
      10      ANTICANCER, INC.,                            Case No.: 18-cv-1543-CAB-MDD
      11                   Plaintiff,                      DEFENDANT'S NOTICE OF
                                                           MOTION AND MOTION FOR
      12            V.                                     SUMMARY JUDGMENT
      13      PDOX, INC., dba CERTIS                       [Fed R. Civ. Proc. 56(a)]
              ONCOLOGY SOLUTIONS, PETER
      14      ELLMAN, and DOES 1 to 10,                    Hearing Date: November 25, 2019
      15             Defendants.      PER CHAMBERS RULES, NO ORAL
              - - - - - - - - - - - ~ ARGUMENT UNLESS SEPARATELY
      16                              ORDERED BY THE COURT
      17                                                   Judge:        Hon. Cathy Ann Bencivenga
                                                           Dept.:        4C
      18                                                   Magistrate:   Mitchell D. Dembin
                                                           Dept.:        11th Floor
      19
      20
                    TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
      21
                    PLEASE TAKE NOTICE THAT Defendant CERTIS                           ONCOLOGY
      22
              SOLUTIONS, INC., as the successor of PDOX, Inc., will and hereby does move this
      23
              Court, pursuant to Federal Rule of Civil Procedure 56(a), for an Order granting
      24
              Summary Judgment in favor of Defendant and against Plaintiff ANTICANCER,
      25
              INC., and for such other relief as may be just, on the grounds that no triable issues of
      26
              material fact exist and Defendant is entitled to judgment as a matter of law.
      27
              Specifically, Plaintiff has not and cannot produce evidence sufficient to create a
      28
                                                              1
{K&K0215065                                                                 Case No. 18-cv-1543-CAB-MDD
3)
      Case 3:18-cv-01543-CAB-MDD Document 34 Filed 10/21/19 PageID.546 Page 2 of 2




        1     genuine issue of material fact as to whether Plaintiff is entitled to any relief on either
        2     its First Cause of Action (Federal Trademark Infringement) or its Second Cause of
        3     Action (False Designation of Origin and Unfair Competition) because the undisputed
        4     evidence shows that Defendant had a license to use the at-issue trademarks, and
        5     Plaintiff cannot show any damages or other grounds for relief.
        6           This Motion is based upon this Notice of Motion and Motion, the
        7     accompanying Declarations of Michael L. Kirby, Peter Ellman and Evan Birkhead,
        8     the Memorandum of Points and Authorities and the exhibits attached thereto, and on
        9     such further oral and documentary evidence as the Court shall permit or require at or
      10      prior to the time of the hearing on this Motion, including all other pleadings on file
      11      herein in this case.
      12            Please take further notice that Pursuant to Judge Bencivengo's Civil Case
      13      Procedures Rule II. A., no oral argument will be heard on November 25, 2019, unless
      14      separately ordered by the Court.
      15
      16      Dated: October 21, 2019                      KIRBY & KIRBY LLP
      17
      18
                                                           Bv: _ _ _    ....w..,.L......LI...L"'--'-'..LI"""""'__,_,_,----LI,,.JL.,1....!.L._L.___ _ _ j


      19                                                       Michael L. Kirby
                                                               Attorney for Defendants
      20                                                       PDOX, INC., dba CERTIS
                                                               ONCOLOGY SOLUTIONS, and
      21                                                       PETER ELLMAN
      22
      23
      24
      25
      26
      27
      28
                                                               2
{K&K0215065
3}
                                                                   Case No. 18-cv-1543-CAB-MDD
